Exhibit 10.1
EXECUTED VERSION
     FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 4, 2009 (the “Agreement”) is entered into among Gevity HR, Inc., a Florida
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of August 30, 2006 (as amended and modified from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendment. Clause (i) in the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

  (i)   except as hereinafter provided, any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act) shall
have acquired beneficial ownership, directly or indirectly, of more than 20% of
the outstanding Voting Stock of the Borrower provided, however, that for the
avoidance of doubt, the execution of any agreement between the Borrower and any
person or group that provides for the merger or consolidation of the Borrower
with or into such person or group, or the merger or consolidation of any such
person or group with or into Borrower, including any voting agreement entered
into in connection therewith, shall not constitute a “Change of Control” until
the time that such merger or consolidation is consummated, or

     2. Conditions Precedent. This Agreement shall be effective upon receipt by
the Administrative Agent of counterparts of this Agreement duly executed by each
of the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent.
     3. Miscellaneous.
     (a) The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.
     (b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 



--------------------------------------------------------------------------------



 



     (c) The Borrower and the Guarantors hereby represent and warrant as
follows:
     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
     (ii) This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.
     (d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof after giving effect to this Agreement
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.
     (e) This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or pdf shall be effective as an
original.
     (f) The Loan Parties hereby release the Administrative Agent, the Lenders
and each of their respective officers, employees, representatives, agents,
trustees, counsel and directors (collectively, the “Released Persons”) from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing is in any way related to or
connected with the transactions reflected in the Loan Documents and arises on or
prior to the date hereof.
     (g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              BORROWER:   GEVITY HR, INC.,         a Florida corporation    
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Senior Vice President,
Chief Legal Officer

     
GUARANTORS:
  GEVITY HR, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR II, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR III, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR IV, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR V, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR VI, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR VII, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR VIII, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR IX, L.P.,
 
  a Delaware limited partnership
 
  GEVITY HR X, L.P.,
 
  a Delaware limited partnership

                          By:   Staff Leasing, LLC its General Partner    
 
                   
 
      By:   /s/ Edwin E. Hightower, Jr.
 
       
 
      Name:   Edwin E. Hightower, Jr.                 Title:   Senior Vice
President, Chief Legal Officer

                  GEVITY HR XI, LLC,         a New Mexico limited liability
company    
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Senior Vice President,
Chief Legal Officer

 



--------------------------------------------------------------------------------



 



                  GEVITY HR XII Corp.,         a Florida corporation    
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Senior Vice President,
Chief Legal Officer

                  GEVITY XIV, LLC,         a Delaware limited liability company
   
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Senior Vice President,
Chief Legal Officer

                  STAFF LEASING, LLC,         a Delaware limited liability
company    
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Senior Vice President,
Chief Legal Officer

                  GEVITY INSURANCE AGENCY, INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Edwin E. Hightower, Jr.
 
        Name: Edwin E. Hightower, Jr.         Title: Secretary

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:   /s/ Anne M. Zeschke
 
        Name: Anne M. Zeschke         Title: Vice President    
 
            LENDER:   BANK OF AMERICA, N.A.,         as a Lender and L/C Issuer
   
 
           
 
  By:   /s/ Cameron S. Cardozo
 
        Name: Cameron S. Cardozo         Title: Senior Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Valerie Clark
 
        Name: Valerie Clark         Title: Senior Vice President    

 